Citation Nr: 0612571	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  97-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had years of active military service, to include 
a period from July 1963 to May 1967.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO). An August 1997 
rating decision increased the 10 percent rating for herniated 
nucleus pulposus L5-S1, postoperative, with traumatic 
arthritis to 40 percent from June 30, 1997; granted a 
temporary total rating for convalescence from July 3, 1997 to 
September 1, 1997; and continued the 10 percent rating from 
September 1, 1997. The veteran appealed the continuation of 
the 10 percent rating. A May 1998 rating decision denied 
entitlement to TDIU.  

The Board remanded this case to the RO in March 1999 and July 
3003.  In a March 2005 decision, the Board increased the 
evaluation for the veteran's service connected low back 
disability to 20 percent.  At that time, the Board remanded 
the issue of entitlement to a TDIU to the RO for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the recent record indicates that the veteran is 
seeking service connection for diabetes mellitus as due to 
exposure to Agent Orange.  This service-connection issue is 
inextricably intertwined with the issue of entitlement to a 
TDIU and must be adjudicated by the RO prior to further 
appellate consideration of the issue currently on appeal.

The Board also notes that the veteran has submitted 
considerable clinical evidence, as well as a determination by 
the Social Security Administration that is relevant to his 
claim for TDIU.  However, the RO has not considered this 
evidence and the record does not indicate that the veteran 
has waived initial consideration of this evidence by the RO.  

Accordingly, the case is REMANDED for the following action:

1.	After all appropriate development, the 
RO should adjudicate the veteran's 
claim for service connection for 
diabetes mellitus as secondary to 
exposure to Agent Orange. The Board 
will further consider this issue only 
if an appeal is perfected by the 
submission of a notice of disagreement, 
and after the statement of the case, a 
substantive appeal.  

2.	Then, the RO should readjudicate the 
issue of entitlement to a TDIU.  If 
this benefit remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






